COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                              FORT WORTH

                             NO. 02-15-00265-CR


Cara Jean Tucker                        §   From Criminal District Court No. 2

                                        §   of Tarrant County (1414221W)

v.                                      §   February 25, 2016

                                        §   Opinion by Justice Sudderth

The State of Texas                      §   (nfp)

                                 JUDGMENT

      This court has considered the record on appeal in this case and holds that

there was error in the trial court’s judgment. The judgment is modified to delete

the $400 fine. It is ordered that the judgment of the trial court is affirmed as

modified.


                                   SECOND DISTRICT COURT OF APPEALS

                                   By _/s/ Bonnie Sudderth_______________
                                      Justice Bonnie Sudderth